Brown, J.
(concurring). This record speaks, very loudly that this driver was interrogated on suspicion of being Hispanic. Only the driver’s ethnicity and possession of a beeper were apparent at the time of the stop. Previously, this court has stated that ethnicity plus velocity does not equal probable cause. See Commonwealth v. Bodden, 11 Mass. App. Ct. 964 (1981). It is now clear that we need to insert another equation of inequality into our jurisprudence: ethnicity plus a beeper does not equal probable cause.
Before it is said that another criminal has evaded punishment on a technicality, let me say that judges do not view compliance with the Constitution as a mere mundane inconvenience. Cf. Brown v. Board of Educ., 347 U.S. 483 (1954); Baker v. Carr, 369 U.S. 186 (1962); Gideon v. Wainwright, 372 U.S. 335 (1963). In further response to those who say judges allow too many guilty persons to go free, I pose this question: how many Hispanic persons have been stopped and their person or vehicles searched without probable cause and with no contraband discovered? It is the constitutional protections and guarantees extended to those persons that courts are zealously trying to protect.